Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 1 of 10

 

BIT

 
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 2 of 10

IN THE CIRCUIT COURT OF MARYLAND FOR PRINCE GEORGE’S COUNTY
MINDY TOOMBS
9701 Apoilo Drive # 100
Upper Marlboro, MD 20774,
Plaintiff,

v

LOWE’S COMPANIES INC
1000 Lowe's Boulevard,
Mooresville, NC 28117,

Case No |

and

+ * *# eH He He HH HE EH H EH HH HH OH

BIRD BRAIN, INC.
52 East Cross Street ‘
Ypsilanti, MI 48198, c

Defendants
IGOR GR Foto Rag ok Gk ok gk totic 4k dk ee EOE A EEE
COMPLAINT
Plainuff, MINDY TOOMBS (herein after referred to as “TOOMBS”), by and through

her attorney, Jason M Perash, brings suit against the Defendants, LOWE’S COMPANIES, INC
(herein after referred to as “LOWE’S”), and BIRD BRAIN, INC (herein after referred to as
“BIRD BRAIN”) and states as follows

J ' Plaintiff is an adult citizen of the State of Maryland

2 Defendant LOWE’S 1s an American retail company specializing in home
improvement It operates multiple locations throughout Maryland LOWE?’S 1s headquartered in
North Carolina LOWE’S was a retatler for BIRD BRAIN’S products

3 Defendant BIRD BRAIN 1s an American retail company which has sold bird
feeders, planters, gazing balls and other garden decor since 2008 BIRD BRAIN 1s the

manufacturer of the defective product that 1s the suby ect matter of this action
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 3 of 10

VENUE & PERSONAL JURISDICTION

4 Because Defendant LOWE’S persistently trangacts busmess in Prince George’s
County, contracts to supply goods, services, and manufactured products m Prince
George’s County, and caused a tortious injury outside of Maryland, and because LOWE’S
derives substantial revenue from goods, services, and manufactured products used in Prince
George’s County, and because LOWE’S has an interest in, uses, or possesses real property im
Prince George’s County, Prince George’s County has personal Jurisdiction over LOWE’S for
this action Md Code Ann, Cts & Jud Proc § 6-103 (b)

5 Because Defendant BIRD BRAIN persistently transacts busmess in Prince George’s
County, contracts to supply goods and manufactured products in Prince George’s County, and
caused a tortious mnyury outside of Maryland BIRD BRAIN derives substantial revenue from
goods and manufactured products used in Prince George’s County, Prince George’s County has
personal Jurisdiction over BIRD BRAIN for this acton Md Code Ann, Cts & Jud Proc § 6
103 (b) (“A court may exercise personal surisdiction over a person, who directly or by an agent
(1) Transacts any business or performs any character of work or service in the State, (2)
Contracts to supply goods, food, services, or manufactured products in the State, (3) Causes
tortious injury in the State by an act or omission in the State, (4) Causes tortious injury in the
State or outside of the State by an act or omission outside the State 1f he regularly does or
solicits busiitess, efigages in any other persistent course of conduct in the State or derives
substantial revenue from goods, food, services, or manufactured products used or consumed in
the State, (5) Has an interest in, uses, or possesses real property m the State )

6 Because BIRD BRAIN’S products were sold in Prince George’s County through
LOWE’S, Prince George’s County 1s a proper venue for this action Md Code Ann, Cts & Jud
Proc § 6-201 (a) (2013) (“A crvil action shall be brought in a county where the
Defendant carries on a regular business, is employed, or habitually engages in a vocation”)

The Defendants habitually engage in a vocation and carry on a regular business in Prince

George’s County
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 4 of 10

FACTS
7 Plaintiff TOOMBS incorporates by reference Paragraphs 1 to 6 as if set forth fully
- herem
8 At all times material herein, BIRD BRAIN and LOWE’S, were 1n the business of

manufacturing, marketing, distributing, and/or sellimp BIRD BRAIN CERAMIC FIREPOT AND
FUEL GEL

9 Defendant LOWE’S marketed, distributed and/or sold the BIRD BRAIN
CERAMIC FIREPOT AND FUEL GEL that exploded onto Plamtifs body, prior fo July 21,
2018
. 10 In approximately March of 2012, Plaintiff purchased the BIRD BRAIN CERAMIC
FIREPOT AND FUEL GEL from LOWE’S at its store located un Fernley, Nevada

11 On JULY 21, 2018, TOOMBS was using the BIRD BRAIN CERAMIC FIREPOT
AND FUEL GEL 1m a proper manner, payimg attention to all warnings

12 ‘The BIRD BRAIN CERAMIC FIREPOT AND FUEL GEL expelled fire and its
gel substance onto TOOMBS’ body, causing her face, neck, chest and shoulders to catch on fire

13 TOOMBS acted reasonably and did not contribute to the occurrence, nor did she

have a reasonable way to avoid it

14 TOOMBS attempted to extinguish the flames by smothering them She did not
succeed

15 TOOMBS, burning alive and screaming in pain, dove into a nearby pool, finally
extinguishing the fire

16 TOOMBS went to a hospital by ambulance

17 TOOMBS sustained significant injuries, pain and suffering, lost wages, loss of
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 5 of 10

necessary for the safe use of the CERAMIC FIREPOT AND FUEL GEL,
f Failing to adequately inspect and test the CERAMIC FIREPOT AND FUEL GEL
for safety prior to offering 1t for sale,
g Failing to discover that the CERAMIC FIREPOT AND FUEL GEL were
dangerously defective, mproperly designed and manufactured, inadequately tested and
inspected, entirely unfit for duty and unsafe for use, constituting a hazard for the
consumer, and
h In other aspects to be provided at trial
21 The CERAMIC FIREPOT AND FUEL GEL was sold and placed into the stream
of commerce by both Defendants and reached the consumer without substantial change in sts
design or structure
22 Defendant LOWE’S, both at the corporate level and the local level, 1s strictly
liable to Plaintiff by reason of haying marketed, sold, and placed into the stream of commerce
an unreasonably dangerous product which was the direct and proxumate cause of Plaintiff's
injuries and damages
23 As a direct and proximate result of receiving the CERAMIC FIREPOT AND
FUEL GEL from LOWE'S, Plaintiff suffered the loss of her former state of physical and
mental well-being, and suffered serious injuries, mcluding but not limited to BURNS to her
face, neck, shoulders, and eyes, and suffered pain and suffering, for which this claum 1s made
24 Plaintiff's inpuries and damages as recited Kerem, occurred directly as a result
of, and were proximately caused by, the defects in the CERAMIC FIREPOT AND FUEL GEL’s
design, manufacture, testing and/or marketing, which was then placed into the stream of

commerce for marketing and sale to the Plaintiff by both Defendants

 
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 6 of 10

enjoyment, disfigurement, among other damages unknown, all of which were caused
exclusively by the aforementioned explosion

COUNT I- STRICT LIABILITY
{
18 The allegations set forth in Paragraphs 1 through 17, mclusive, of this

Complaint are re-alleged and incorporated by reference as if fully set forth herein
19 At all tunes material hereto, LOWE’S, was in the business of marketing,
distributing and selling BIRD BRAIN CERAMIC FIREPOTS AND FUEL GEL
20 The BIRD BRAIN CERAMIC FIREPOT AND FUEL GEL 1n question was
sold and placed into the stream of commerce by LOWE’S mm an unsafe and defective condition,
and the BIRDBRAIN CERAMIC FIREPOT AND FUEL GEL in question was unreasonably
dangerous to its users by reason of, among others, the followmg defects m its design,
manufacture, testing, and/or marketing
a’ Designed and manufactured in a manner in which the fuel gel and/or the fire pot
could fail/expiode for multiple reasons during normal foreseeable use,
b Lacking a clear warning of the dangers that the fuel gel might fatl/explode when
added to a hot firepot, which was the intended use of fuel gel, as advertised, causing
injuries and damages to Plaintiff, and Jacking a clear warning of the dangers that the fire
pot may get dangerously warm so as to cause the fuel gel to catch fire and explode,
c Manufactured improperly,
d Failing to usc available design and engineering skull or knowledge to produce a
fuel gel and/or fire pot that would not explode,
e Failing to provide adequate operating mstructions and warnings to the consumer,

even though both DEFENDANTS knew or should have known that such warnings were

4
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 7 of 10

c

25 | Defendants’ conduct in the marketing and sale of the CERAMIC FIREPOT
AND FUEL GEL was willful and/or recklessly undertaken and with conscious disregard for the
safety of consumers such as Plaintrff so as to constitute despicable conduct, oppression, fraud and
malice, thereby entitling Plaintiff to an award of punitive damages against said DEFENDANT by
reason thereof

26 As a result of both Defendants’ conduct, Plaintiff has suffered actual
damages in an amount in excess of $15,000

COUNT If — NEGLIGENCE

27 The allegations set forth n Paragraphs 1 through 26, inclusrve, of this

Complaint are re-alleged and :ncorporated by reference as 1f fully set forth herein

28 Defendants and/or their agents, servants, or employees failed to safely and
properly mspect and maintain the CERAMIC FIREPOT AND FUEL GEL and failed to discover
the defect, correct the defect, or warn pedestrians about 1t

29 Defendants and/or their agents, servants, or employees knew or should have
known about the dangerous propensities of the CERAMIC FIREPOT AND FUEL GEL

30 Defendant and/or theinagents, servants, or employees knéw or should have
known that the CERMAIC FIREPOT AND FUEL GEL used by TOOMBS posed a hazard

31 Defendants and/or their agents, servants, or employees did not post any
warning labels regarding the known dangerous propensities of the CERAMIC FIREPOT AND
FUEL GEL or warn Plaintiff of same

32 Defendants and/or their agents, servants, or employees owed a duty to

Piaintiff to hire and retain competent and qualified individuals and breached this duty by failing
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 8 of 10

to hire and retain competent and qualified individuals and/or entities to manufacture the

CERAMIC FIREPOT AND FUEL GEL used by TOOMBS

a

33 Plaintiff sustained serious, severe and permanent injuries as a result of the

explosion of the CERAMIC FIREPOT AND FUEL GEL that was manufactured and sold by the

 

Defendants
COUNT III - NEGLIGENT HIRING AND RETENTION
34 Plamnt:ff incorporates by reference paragraphs | through 33 as 1f fully set
forth herein
35 Defendants employed managers and other personnel and the aforementioned

acts described herein were commutted within the scope of their employment with Defendant and,
Defendant 1s responsible for those acts performed within the scope of its agents, servants or
employees’ employment
36 Defendants lured agents, servants or employees to ensure that the products

produced or sold were safe Defendants had a duty to investigate the agents, servants, or
employees’ capabilities to ensure that they would produce or seli products that would not
explode without warming Defendants failed to properly supervise their agents, servants or
employees’ work and made insufficient efforts to investigate whether or not the employees were
making and selling products, especially the CERAMIC FIREPOT AND FUEL GEL that
exploded on the Plaimtvff, 1n a safe, fit and proper manner

37 Defendants knew, had reason to know or should have known, that their

designers, engineers, agents, servants or employees had a record of reckless, negligent and

incompetent work habits, and that ther employees would be likely to manufacture or sell some
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 9 of 10

products, especially the CERAMIC FIREPOT AND FUEL GEL that exploded on the Plamtiff,
in an unsafe condition involving unreasonable risk of physical harm

38 Defendants’ negligence 1n hiring atid/or retainmg the designers, engineers,
agents, servants or employees to maintam the safety of the products 1t manufactured or sold,
particularly with regard to the CERAMIC FIREPOT AND FUEL GEL that exploded on the
Plaintiff, was the proximate cause of the Plamnt:ff’s nyuries
: WHEREFORE, Plamtiff demands judgment against Defendants LOWE’S and BIRD
BRAIN, jointly and severally, in an amount greater than $75,000 00 plus costs, pre-yudgment
interest, post-yudgment interest as this Court deems appropriate and for such other and further

relief as the nature of this cause may require

Respectfully submitted,
THE LAW OFFICE OF JASON PERASH, LLC

By

 

Jason Perash, Esq , CPF 1112160001
9520 Berger Rd , Suite 212, Columbia, MD 21046

443 990 1529, Jason@PerashLaw com
Attorney for Plaintiff

 
Case 8:21-cv-01843-DKC Document 1-1 Filed 07/23/21 Page 10 of 10

REQUEST PURSUANT TO MARYLAND RULE 20-205(d)

Plaintiff, through counsel, respectfully requests that the clerk issue Writ(s) of Summons(es) for
service upon the Defendant(s) named in the Complaint filed heremm

NOTICE PURSUANT TO MARYLAND RULE 20-201(f)

Plaintiff, through counsel, hereby certrfies that the Complaint filed herein does not contain any
restricted information

REQUEST FOR A JURY TRIAL

Plaintiff TOOMBS requests a jury trial

)

THE LAW OFFICE OF JASON PERASH, LLC

By <— )

Jason Perash, Esq (CPF 1112160001

3

 
